FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                 _____________________________

                         No. 1D20-239
                 _____________________________

TRENTON NIVEK LAUWEREINS,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Duval County.
Meredith Charbula, Judge.

                       September 29, 2021


PER CURIAM.

     In this direct appeal from his convictions and sentences for
second-degree murder and shooting deadly missiles, Appellant
seeks reversal on several grounds. We affirm in all respects and
write only to address Appellant’s claim that the trial court abused
its discretion by prohibiting Appellant’s mother from testifying on
cross-examination that the victim, Appellant’s father, taught the
family never to call the police.

                                 I

   During its case-in-chief, the State presented evidence that
Appellant was inside his bedroom at approximately 11:00 a.m.
when he shot through the locked bedroom door and killed his
unarmed father, who was on the other side of the door. The medical
examiner determined that Appellant’s father bled to death from a
gunshot wound to the abdomen. After the shooting, Appellant
texted two friends and called his maternal grandparents. At
approximately 12:30 p.m., Appellant’s mother returned home and
learned from Appellant that he shot his father. Appellant’s mother
testified that Appellant called 911 after she told him to call the
police.

      During cross-examination, the trial court sustained the
State’s hearsay objection when defense counsel attempted to elicit
testimony from Appellant’s mother that the victim taught the
family never to call the police. However, during the defense’s case,
Appellant was allowed to testify that his father told him not to call
for help after the shooting and had previously told him never to
call the police. The jury returned a verdict finding Appellant guilty
of second-degree murder and shooting deadly missiles as charged.
This appeal followed.

                                 II

      A hearsay statement of intent or plan is admissible under
section 90.803(3), Florida Statutes, when offered to “[p]rove or
explain acts of subsequent conduct of the declarant.” Penalver v.
State, 926 So. 2d 1118, 1127 (Fla. 2006). Statements of intent
under this exception are only admissible to infer the future act of
the declarant, not the future act of another person. Brooks v. State,
787 So. 2d 765, 770–71 (Fla. 2001). Thus, hearsay statements by
the victim are not admissible to prove subsequent acts of the
defendant. Bailey v. State, 419 So. 2d 721, 722 (Fla. 1st DCA 1982).
“However, if the statement is offered for some purpose other than
its truth, the statement is not hearsay and is generally admissible
if relevant to a material issue in the case.” Penalver, 926 So. 2d at
1132. Thus, if a statement is offered to show the effect on the
listener rather than the truth of the statement, it is not hearsay.
Pitts v. State, 227 So. 3d 674, 678 (Fla. 1st DCA 2017).

     In this case, Appellant claims the trial court abused its
discretion by prohibiting his mother from testifying on cross-
examination that the victim taught the family never to call the
police. He asserts that the victim’s announced policy to never call


                                 2
the police was not hearsay insofar as it was offered to show its
effect on Appellant rather than its truth. He also asserts that the
state opened the door to testimony regarding the victim’s “no
police” policy when it elicited testimony from Appellant’s mother
that she told Appellant to call 911. However, at that point in the
trial, what effect, if any, the victim’s purported “no police” policy
had on Appellant’s actions after the shooting was speculative and
outside the scope of Appellant’s mother’s testimony on direct
examination. Appellant could not use cross-examination as a
vehicle for presenting defensive evidence. See Steinhorst v. State,
412 So. 2d 332, 337 (Fla. 1982) (explaining that a party cannot use
cross-examination as a vehicle for presenting defensive evidence
and that if the party wishes to elicit testimony on cross-
examination that goes beyond what has been testified to in the
direct examination, he must make the witness his own).

     During the defense’s case, Appellant was allowed to testify
that the victim told him not to call for help after the shooting and
had previously told him to never call the police. Once he testified,
Appellant might have had grounds to call his mother as a defense
witness to corroborate his testimony regarding the victim’s policy
never to call the police. See Buchanan v. State, 743 So. 2d 59, 61
(Fla. 2d DCA 1999) (holding that defendant should have been
permitted to call a defense witness to testify that she had
overheard the victim’s former girlfriend ask defendant to remove
her belongings from the victim’s residence, which would have
corroborated defendant’s testimony that he did not have the intent
to commit theft when he entered the victim’s residence). Although
Appellant did call his mother as a defense witness, he made no
effort to elicit or proffer corroborating testimony regarding the
victim’s policy never to call the police. In light of the above, the
trial court’s restriction of Appellant’s cross-examination of his
mother during the State’s case-in-chief did not constitute an abuse
of discretion.

     Even if there was error, the State argues that it was harmless
beyond a reasonable doubt in light of the fact that Appellant was
allowed to testify about the victim’s “no police” policy. Appellant
responds that the error is not harmless because his testimony
might be viewed as self-serving by the jury and would carry less
weight than the corroborating testimony of his mother, who did not


                                 3
have the same motive to fabricate as Appellant. However,
Appellant’s mother was not a disinterested witness and arguably
had a motive to help keep her only child from going to prison.
Moreover, the corroborative value of the mother’s testimony was
undermined by the fact that she had Appellant call 911 despite the
victim’s “no police” policy. Finally, even if the victim had previously
voiced a general “no police” policy, such a policy did not explain
Appellant’s failure to seek any other kind of assistance, especially
medical assistance, for his father, who was shot and allowed to
bleed to death. Under these circumstances, we conclude that there
is no reasonable possibility that the absence of corroborating
testimony from Appellant’s mother regarding the victim’s “no
police” policy contributed to Appellant’s conviction. See State v.
DiGuilio, 491 So. 2d 1129, 1138 (Fla. 1986) (“The harmless error
test . . . places the burden on the state, as the beneficiary of the
error, to prove beyond a reasonable doubt that the error
complained of did not contribute to the verdict or, alternatively
stated, that there is no reasonable possibility that the error
contributed to the conviction.”).

    AFFIRMED.

JAY, M.K. THOMAS, and LONG, JJ., concur.

                  _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Jason T. Forman of Law Offices of Jason T. Forman, P.A., Fort
Lauderdale, for Appellant.

Ashley Moody, Attorney General, and Quentin Humphrey and
Michael L. Schaub, Assistant Attorneys General, Tallahassee, for
Appellee.




                                  4